Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Holsen, the attorney of record, on 5/12/2022.
The application has been amended as follows: 
1-(Examiner’s amendment) A forced-draft pre-mix burner device comprising: a housing that conveys air from an upstream cool air inlet to a downstream warm air outlet; a heat exchanger that warms the air prior to discharge via the warm air outlet; a gas burner that burns an air-gas mixture to thereby warm the heat exchanger; and a fan that mixes the air-gas mixture and forces the air-gas mixture into the gas burner, wherein the fan comprises a plurality of blades having sinusoidal-modulated blade spacing; wherein the fan further comprises an end cap having an end wall that faces the plurality of blades, an air-gas mixture inlet through which the air-gas mixture is conveyed to the plurality of blades, and an air-gas mixture outlet through which the air-gas mixture is conveyed to the gas burner; wherein the plurality of blades rotates about an axis of rotation extending in an axial direction, wherein the plurality of blades extends radially relative to the axial direction, wherein the end cap has a radial center located at the axis of rotation and a radial outer end that circumscribes the axis of rotation, and wherein air- gas mixture inlet and air-gas mixture outlet are formed through the end wall, radially between the radial center and the radial outer end; and wherein the air-gas mixture inlet is connected to the air-gas mixture outlet via a channel formed in the end wall and facing the plurality of blades in the axial direction, wherein the channel has a length extending from the air-gas mixture inlet to the air-gas mixture outlet, and wherein the channel gradually becomes shallower along an entirety of the length from the air-gas mixture inlet to the air-gas mixture outlet, so as to gradually introduce the air-gas mixture into the plurality of blades in the axial direction.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Mohring et al. (US 5,232,153), Duquette (US 2015/003966), Duke (US  2011/0052385), and Kuriger et al. (US 2020/0309137), alone or in combination does not disclose the pre-mixed burner, as claimed, wherein the channel from the air-gas mixture inlet to the air-gas mixture outlet gradually becomes shallower along the entirety of its length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762